Citation Nr: 0530449	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  98-05 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for degenerative joint and 
disc disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty for training from July to 
December 1986 and from April 21, 1997, to May 2, 1997, and on 
inactive duty for training in December 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
disc desiccation at L5-S1 and degenerative joint disease of 
the lumbar spine.  The veteran perfected an appeal of that 
decision.

The veteran's appeal was previously before the Board in April 
2003.  In a decision issued at that time the Board granted 
service connection for lumbar strain with myositis, and 
denied service connection for degenerative joint and disc 
disease of the lumbosacral spine.  The veteran appealed the 
April 2003 decision to the United States Court of Appeals for 
Veterans Claims (Court).  As the result of a joint motion for 
remand, in an October 2004 order the Court vacated that 
portion of the April 2003 decision in which the Board denied 
service connection for degenerative joint and disc disease, 
and remanded that issue to the Board for additional 
development and readjudication.  The Court left intact the 
grant of service connection for lumbar strain with myositis.

The Board notes that in a September 2003 rating decision the 
RO effectuated the grant of service connection for lumbar 
strain with myositis by assigning a 20 percent rating for the 
disorder.  The veteran submitted a notice of disagreement 
with the assigned rating, and the RO issued a statement of 
the case on that issue in May 2004.  The veteran did not, 
however, submit a substantive appeal within one year of 
notice of the September 2003 decision.  He has, therefore, 
failed to perfect an appeal of the assigned rating, and that 
issue is not before the Board.  See 38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993) (although a 
notice of disagreement is timely filed, a timely filed 
substantive appeal is required to perfect the appeal); 
38 C.F.R. § 20.200 (2005).

In a statement received in December 2004, however, the 
veteran presented arguments in support of a claim for a 
higher rating.  His statement can be construed as a claim for 
an increased rating for the lumbar strain with myositis.  The 
issue of entitlement to a higher rating is referred to the RO 
for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The evidence shows that while on active duty for training in 
April 1997 the veteran complained of pain in the low back 
after bending over to pick up a heavy object.  Examination 
revealed decreased range of motion, tenderness to palpation, 
and spasm of the paraspinal muscles.  His complaints were 
assessed as a low back strain, but the records do not show 
whether any diagnostic studies were performed.  He continued 
to receive medication for the remainder of the two-week 
period of active duty for training.

He claimed entitlement to compensation benefits for the 
residuals of a back injury in May 1997, following completion 
of active duty for training.  When examined in June 1997 he 
complained of low back pain that continued following the 
April 1997 injury.  Examination revealed mild lumbosacral 
paravertebral muscle spasms and limited motion.  There was 
also weakness on dorsiflexion of the left foot, positive 
straight leg raising and Lasegue sign, and diminished 
sensation in the L5-S1 dermatomes.  A magnetic resonance 
image (MRI) showed degenerative joint disease of the lumbar 
spine with disc space narrowing and disc desiccation at 
L5-S1, without herniation.  The examination resulted in a 
diagnoses of lumbar strain with myositis, and the findings 
shown by MRI.

The RO later asked the examiner to provide an opinion on 
whether the degenerative joint and disc disease was related 
to the lumbosacral strain diagnosed during the period of 
active duty for training.  In a September 1997 report the 
examiner found that the degenerative joint and disc disease 
was a manifestation of a disease process that was independent 
of the condition treated during service, in that it was 
related to the natural process of aging.

VA, private, and service department treatment records show 
that the veteran has continued to receive treatment for low 
back pain under diagnoses of lumbosacral strain, myalgia, 
myositis, and degenerative disc disease.  He had an 
exacerbation of low back pain while on inactive duty for 
training in December 1997, which was attributed to 
lumbosacral strain and degenerative disc disease.

The RO denied entitlement to service connection for a low 
back disorder, diagnosed as degenerative joint and disc 
disease, in October 1997.  In appealing that decision the 
veteran asserted that although the VA examiner in September 
1997 had found that the degenerative joint and disc disease 
was due to aging, and not related to the in-service injury, 
he had not made the same finding regarding the diagnosis of 
lumbar strain with myositis.  The veteran asserted that the 
in-service low back injury had caused lumbar strain with 
myositis, which had "aggravated the pre-existing disc 
desiccation and [degenerative joint disease] in that area."  
It is not clear from this statement whether the veteran is 
referring to the degenerative disc disease as "pre-
existing" because the examiner found that it was due to 
aging, or because he had problems with the low back prior to 
April 1997.

As previously stated, in the April 2003 decision the Board 
granted service connection for lumbar strain with myositis, 
but denied service connection for degenerative joint and disc 
disease of the lumbar spine.  Based on the September 1997 
medical opinion, the Board found that the degenerative joint 
and disc disease was not related to the in-service low back 
injury.  That portion of the Board's decision has been 
vacated by the Court, and remanded for additional development 
and readjudication.

In the April 2003 decision the Board did not address the 
issue of whether the degenerative joint and disc disease had 
been aggravated by the in-service injury, or the now service-
connected lumbar strain with myositis.  In the Joint Motion 
for Remand the parties agreed that the Board had erred in not 
determining whether service connection could be granted for 
the degenerative joint and disc disease on a secondary basis 
as having been aggravated by the service-connected lumbar 
strain with myositis.

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  The Court 
defined "disability" in this context as impairment of 
earning capacity, including any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing in the 
absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448-49 (1995).  

Accordingly, the case is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for low back pain 
both before and after the April 1997 
injury.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should forward the 
claims file to a VA orthopedist for a 
medical opinion regarding any 
relationship or association between the 
lumbar strain with myositis and 
degenerative joint and disc disease.  If 
the orthopedist finds that an examination 
or diagnostic testing is needed in order 
to provide the requested opinion, that 
examination and/or testing should be 
conducted.

The orthopedist should review the medical 
evidence pertaining to the veteran's low 
back disability and provide an opinion on 
whether the in-service back strain, or 
the service-connected lumbar strain with 
myositis, at least as likely as not (a 
probability of 50 percent or greater) 
caused an increase in the disability due 
to degenerative joint and disc disease.  
In making this assessment the orthopedist 
is asked to describe the manifestations 
that are due to lumbar strain with 
myositis, and distinguish those 
manifestations from degenerative joint 
and disc disease.  If the orthopedist 
finds that the in-service back strain or 
the service-connected lumbar strain with 
myositis has aggravated the degenerative 
joint and disc disease, the orthopedist 
should specify the degree of aggravation.  
If the orthopedist is unable to 
distinguish the manifestations of lumbar 
strain from those due to degenerative 
joint and disc disease, he/she should so 
state.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
degenerative joint and disc disease.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

